Citation Nr: 0507888	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-25 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arteriosclerosis with normal arterial peripheral circulation.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
minimal varices, right leg, with moderate insufficiency of 
left saphenous vein.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of cold injury.

4.  Entitlement to an increased rating for residuals of 
rheumatic fever with arthritic manifestations, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from March 1945 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 RO rating decision which denied a 
rating in excess of 20 percent for residuals of rheumatic 
fever with arthritic manifestations and determined that new 
and material evidence had not been submitted to reopen claims 
of entitlement to service connection for arteriosclerosis 
with normal arterial peripheral circulation, residuals of 
cold injury, and minimal varices, right leg, with moderate 
insufficiency of left saphenous vein.

In the January 2004 informal hearing presentation, the 
veteran's representative claimed that the veteran's records 
show that he was exposed to cold during World War II and that 
service connection should have been granted from when the 
veteran filed his original claim.  The representative 
contended that "a clear and unmistakable error was made as 
far back as October 1977".  As the issue of whether there is 
clear and unmistakable error in the RO's October 1977 rating 
decision has not yet been considered by the RO, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In September 1985 the RO issued a decision finding that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for disabilities 
of the lower extremities (which in part included 
arteriosclerosis with normal arterial peripheral 
circulation); the veteran did not appeal the September 1985 
decision.  

2.  In October 1985 the RO issued a decision finding that new 
and material evidence had not been submitted to reopen claims 
of entitlement to service connection for residuals of frozen 
feet and for varicose vein insufficiencies; the veteran did 
not appeal that decision.  

3.  In October 2001 the veteran applied to reopen the claim 
for service connection for arteriosclerosis, varicose veins, 
and residuals of cold injury of the lower extremities.

4.  Evidence received since the September 1985 RO decision is 
new, but does not relate to an unestablished fact necessary 
to substantiate the claim to reopen a claim of entitlement to 
service connection for arteriosclerosis with normal arterial 
peripheral circulation, and does not raise a reasonable 
possibility of substantiating that claim.  

5.  Evidence received since the October 1985 RO decision, 
pertaining to whether new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for varicose vein insufficiencies (now referred to 
as minimal varices, right leg, with moderate insufficiency of 
left saphenous vein) is not new and does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  

6.  Evidence received since the October 1985 RO decision, 
pertaining to the claim that new and material evidence had 
been submitted to reopen the claim of entitlement to service 
connection for residuals of frozen feet is new and relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  

7.  The competent medical evidence of record shows that the 
veteran has chronic ulcers of the left leg as residuals of 
frozen feet, which are related to exposure to cold weather in 
service.

8.  The veteran's residuals of rheumatic fever with arthritic 
manifestations is manifested by minimal to no symptoms; there 
are no objective findings of limitation of motion or 
ankylosis of any major joint or group of minor joints 
attributed to residuals of rheumatic fever.


CONCLUSIONS OF LAW

1.  The September 1985 RO rating decision is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d) (2004).

2.  Evidence received since the September 1985 RO rating 
decision, which found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for disabilities of the lower extremities, is not 
new and material and the veteran's claim for service 
connection for arteriosclerosis with normal arterial 
peripheral circulation has not been reopened.  38 U.S.C.A. §§ 
1110, 1131, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  The October 1985 RO decision, which found that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for residuals of frozen 
feet and for varicose vein insufficiencies, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d) (2004).

4.  Evidence received since the October 1985 RO decision is 
not new and material as it pertains to the veteran's claim 
for entitlement to service connection for minimal varices, 
right leg, with moderate insufficiency of left saphenous 
vein; thus, that claim has not been reopened.  38 U.S.C.A. §§ 
1110, 1131, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

5.  Evidence received since the October 1985 RO decision is 
new and material as it pertains to the veteran's claim for 
entitlement to service connection for residuals of cold 
injury; thus that claim is reopened.  38 U.S.C.A. §§ 1110, 
1131, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

6.  Residuals of cold injury, consisting of chronic ulcers of 
the left leg, were incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).

7.  The criteria for a rating in excess of 20 percent for 
residuals of rheumatic fever with arthritic manifestations 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5002.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

By October 1977 rating decision, the RO denied service 
connection for arteriosclerosis with normal arterial 
peripheral circulation, for residuals of frozen feet, and for 
minimal varices, right leg, with moderate insufficiency of 
left saphenous vein, essentially based on a finding that 
there were no complaints of or treatment for any such 
conditions during service.  

With regard to the October 1977 rating decision, the Board 
notes that it appears that prior to that rating decision the 
veteran had essentially claimed service connection for 
residuals of frozen feet.  The RO, however, separated this 
claim into three separate issues in the October 1977 rating 
decision.  This separation of the claim into three issues has 
caused some confusion as the RO later called the issue 
"various disabilities of the lower extremities" in 
referring to the three issues.  In the current appeal the RO 
has continued to separate the veteran's claim into three 
separate issues.  Nonetheless, the Board finds that although 
the veteran has used slightly different words each time he 
reasserts his claim, the gist of the veteran's claim is 
clear.  He is seeking service connection for injury he claims 
he suffered to the lower extremities when he was exposed to 
cold weather in service, while on guard duty in Germany in 
1945.  

After 1977, the veteran continued to seek service connection 
for disabilities of the lower extremities.  In 1985, the RO 
issued a series of rating decisions concerning the veteran's 
attempts to reopen these claims.  By September 1985 rating 
decision the RO found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for various disabilities of the lower extremities.  
The veteran did not appeal the September 1985 rating decision 
and it became final.  The Board finds that this is the most 
recent final decision concerning attempt to reopen  to reopen 
the claim for entitlement to service connection for 
arteriosclerosis with normal arterial peripheral circulation.  
In that regard the Board notes that subsequent to the 
September 1985 rating decision, the veteran filed a notice of 
disagreement with the RO's August 1985 rating decision that 
pertained to the claims for residuals of frozen feet and 
disability of the legs, including varices and postphlebitic 
lymphedema.  In response to the veteran's notice of 
disagreement, the RO issued a October 1985 rating decision - 
of which the veteran was notified in January 1986 and which 
is the last final decision pertaining to the claims to reopen 
the claims for service connection for residuals of frozen 
feet and for varicose vein insufficiencies.  The veteran did 
not respond to or appeal the January 1986 rating decision.  
Therefore, the January 1986 RO rating decision is final.  
Thus, the claim for service connection for arteriosclerosis 
with normal arterial peripheral circulation may be reopened 
only if new and material evidence was submitted subsequent to 
the September 1985 RO rating decision, and the claims of 
service connection for residuals of frozen feet and for 
varicose vein insufficiencies may be reopened only if new and 
material evidence was submitted after October 1985.  38 
U.S.C.A. §§ 5108, 7104; Manio v. Derwinski, 1 Vet.App. 140 
(1991).  

The Board notes that 38 C.F.R. § 3.156 has been amended, and 
that the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  The change in the 
law is applicable in this case because the veteran's claim 
was filed after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When the application to reopen a claim of entitlement to 
service connection for disabilities of the lower extremities 
(including arteriosclerosis with normal arterial peripheral 
circulation) was denied by the RO in September 1985, the 
evidence on file consisted of service medical records, VA 
examinations, VA treatment records, and private treatment 
records.  The veteran submitted several letters from a 
private physician, Dr. Milam, starting in 1956.  In a letter 
dated in July 1977 Dr. Milam indicated that recent 
examination showed that the veteran had recurrent trophic 
ulcerations involving the left ankle and leg and that this 
condition resulted from frostbite which took place during 
World War II.  (Dr. Milam initially cited the location as the 
Aleutian Chain near Alaska, but in an August 1977 letter 
indicated that was an error and noted that the veteran 
sustained frostbite while on guard duty in Germany in 1945.)  
On the VA examination in October 1977 the examiner indicated 
that the veteran's leg problems were not related to his 
rheumatic fever, but noted that there was "evidence of 
previous frost bite of the toes and this may relate."  In 
letters dated in March 1978, February 1980, and August 1985, 
Dr. Milam opined that the veteran's chronic trophic ulcers of 
the left ankle and leg were "considered to have an etiologic 
background of frostbite which took place in 1945 while he was 
doing guard duty in Germany." 

Evidence submitted subsequent to the September 1985 and 
October 1985 rating decisions is the same; that is, there was 
no additional evidence submitted in the period between the 
September 1985 and October 1985 rating decisions.  This 
evidence, received since October 1985, includes a VA 
examination, VA treatment records dated from 1998 to 2004, 
and private treatment records.  On VA examination in 1999 the 
veteran reported a history of exposure to cold weather while 
on guard duty in Germany in 1945.  In a February 2003 letter, 
Dr. Walt reported that the veteran had a history of frostbite 
while in service and since that time had chronic ulceration 
of the left leg.  Dr. Walt opined that the veteran was 
"disabled secondary to this leg and apparently related to a 
service incident."  VA treatment records show treatment for 
peripheral vascular disease and venous insufficiency, and 
that the veteran was hospitalized and treated for left leg 
ulcerations.  

With regard to the application to reopen the claim for 
service connection for arteriosclerosis with normal arterial 
peripheral circulation and the evidence received subsequent 
to the September 1985 RO decision, the Board finds that 
although the VA and private treatment records are new, they 
are not material to the claim.  While the VA treatment 
records show treatment for peripheral vascular disease, they 
do not speak to whether the veteran's arteriosclerosis had an 
onset in service or is attributable to service.  Thus, these 
records do not provide an unestablished fact necessary to 
substantiate the claim, nor do they raise a reasonable 
possibility of substantiating the claim.  The Board concludes 
that new and material evidence has not been presented to 
reopen the veteran's claim for service connection for 
arteriosclerosis with normal arterial peripheral circulation 
and that claim must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

With regard to the application to reopen the claim for 
service connection for minimal varices, right leg, with 
moderate insufficiency of left saphenous vein (also referred 
to as varicose vein insufficiencies) and the evidence 
received subsequent to the October 1985 RO decision, the 
Board finds that although the VA and private treatment 
records are new, they are not material to the claim.  While 
the records show treatment for chronic venous insufficiency 
and varicose veins, they have no bearing on whether the 
veteran's minimal varices, right leg, with moderate 
insufficiency of left saphenous vein, had an onset in service 
or are attributable to service.  Thus, these medical records 
do not provide an unestablished fact necessary to 
substantiate the claim, nor do they raise a reasonable 
possibility of substantiating the claim.  The Board concludes 
that new and material evidence has not been presented to 
reopen the veteran's claim for service connection for minimal 
varices, right leg, with moderate insufficiency of left 
saphenous vein, and that claim must be denied.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).

With regard to the application to reopen the claim for 
service connection for residuals of frozen feet (also 
referred to as cold injury), the Board notes that in the 
April 2004 supplemental statement of the case the RO found 
that new and material evidence had been submitted to reopen 
the claim of entitlement to service connection for residuals 
of cold injury.  Nonetheless, in these situations the Board 
is under a legal duty to first determine if there is new and 
material evidence to reopen the claim, regardless of what the 
RO may have determined in this regard.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  In that regard, the Board 
finds that the evidence received subsequent to the October 
1985 RO decision, including VA treatment records and private 
treatment record, is new and material because these records 
show that the veteran continued to report a history of 
frostbite in service and was treated for left leg ulcers that 
were for the most part attributed to a traumatic 
injury/frostbite in service.  Thus, this evidence relates to 
whether the veteran's residuals of cold injury had an onset 
in service.  These medical records do provide an 
unestablished fact necessary to substantiate the claim and do 
raise a reasonable possibility of substantiating the claim.  
Thus, the Board concludes that new and material evidence has 
been presented to reopen the veteran's claim for service 
connection for residuals of cold injury and that claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As the Board has reopened the claim for service connection 
for residuals of cold injury, due process requirements at 
this stage of the appellate process would ordinarily have 
required the Board to remand this case to the RO to initially 
adjudicate the claim on the merits.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  However, the RO has reopened this claim and 
denied it on the merits.  In addition, the Board finds that 
the veteran will not be prejudiced by the Board's decision on 
the merits, which, in this instance, results in a grant of 
the benefit sought.

Service Connection for Residuals of Cold Injury

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service records show that the veteran served for seven months 
(from January to July) as a guard at a coal dump in 
Nuremberg, Germany.  He contends he was exposed to cold 
weather during this time period and suffered a "broken 
vein" and frostbite.  Although service medical records are 
negative for any complaint or finding of frozen feet, the 
Board finds that the veteran's contentions that he was 
exposed to cold weather in service and that his feet got cold 
are competent lay evidence.  Lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, however, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  

In support of his claim the veteran has submitted several 
similar letters from Dr. Milam and a letter from Dr. Walt, 
all of which to some degree link his left leg ulcerations to 
a history of frostbite in service.  The veteran reported this 
history of exposure to cold in service to Dr. Milam, who 
documented this as early as 1977, and who indicated he had 
been treating the veteran since the 1950s.  Recent VA and 
private treatment records, which show extensive treatment for 
left leg ulcerations, tend to support a link between the 
ulcerations and the reported history of frostbite in service.  
After reviewing the entire record, the Board finds that the 
evidence is about evenly divided on the question of whether 
the veteran has residuals of frozen feet that were sustained 
in service.  Although there is some indication that the 
veteran's left leg problems are due to non-service related 
medical problems -- such as diabetes mellitus or venous 
insufficiency or peripheral vascular disease -- there is a 
long history of evidence tending to show that his left leg 
ulcers are related to frostbite in service.  Under such 
circumstances, the veteran is given the benefit of the doubt.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  Giving the veteran the benefit of the doubt, the 
Board finds that the veteran's feet were exposed to cold 
weather in service and that he sustained cold weather injury 
to his feet in service, which resulted in residuals of left 
leg ulcerations.  Thus, entitlement to service connection for 
left leg ulcerations, as residuals of cold injury, is 
granted.



Increased Rating for Residuals of Rheumatic Fever

The veteran is also seeking a rating in excess of 20 percent 
for residuals of rheumatic fever with arthritic 
manifestations.  This rating was effective from 1963 and is 
now protected.  See 38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b).

An April 1953 rating decision granted service connection for 
active rheumatic fever and assigned a 100 percent rating, 
effective from January 8, 1953.  By May 1953 rating decision, 
the RO reduced the rating for rheumatic fever to 0 percent, 
effective from October 8, 1953.  In February 1955, another 6-
month 100 percent rating was assigned for active rheumatic 
fever, effective from January 1955; this was extended an 
additional six months in May 1955, with the noncompensable 
rating to resume in October 1955.  In August 1956, the Board 
granted a 10 percent rating for residuals of rheumatic fever 
and the RO thereafter assigned an effective date in March 
1956 for the 10 percent rating.  The 10 percent rating 
remained in effect until an August 1963 rating decision in 
which the RO assigned a temporary total rating based on 
hospitalization, effective in July 1963, followed by a 20 
percent rating effective from October 1, 1963.  Since 1963 
the veteran has not received a temporary total rating for 
residuals of rheumatic fever as he has not had any 
exacerbations of such disability requiring hospitalizations 
since that time.  Thus, the veteran's residuals of rheumatic 
fever with arthritic manifestations has been rated as 20 
percent disabling since October 1963.  By April 1989 
decision, the Board denied a rating in excess of 20 percent 
for this disability.  The veteran's residuals of rheumatic 
fever with arthritic manifestations have been rated under 
Diagnostic Code 5002.

Diagnostic Code 6309, rheumatic fever, provides a 100 percent 
rating as active disease; thereafter, residuals - such as 
heart damage - are rated under the appropriate system.  In 
this case, the veteran's arthritic manifestations have been 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5002 
(rheumatoid (atrophic) arthritis).  This diagnostic code 
provides for ratings from 20 percent through 100 percent for 
the active process.  Chronic residuals - such as limitation 
of motion or ankylosis, favorable or unfavorable - are rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation or motion, to be combined, not added, under 
Diagnostic Code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  
Rather, the higher rating is assigned. 38 C.F.R. § 4.71a, 
Diagnostic Code 5002.  

The veteran contends, and has repeatedly contended since 
1963, that the residuals of his rheumatic fever, with 
arthritic manifestations, are more than 20 percent disabling.  
Prior to 1963 the veteran clearly had exacerbations of his 
rheumatic fever and was hospitalized on several occasions.  
Treatment records, however, dated from at least 1968 to the 
present show minimal to no symptoms related to the veteran's 
residuals of rheumatic fever with arthritic manifestations.  
The most recent records dated from 1995 to the present 
include both VA and private treatment records and primarily 
show treatment for chronic leg and foot ulcers and chronic 
osteomyelitis and related complications.  On VA examination 
in April 1999 the veteran could walk a short distance with a 
limp, favoring the left lower extremity.  On examination he 
was found to have swelling and hyperpigmentation below the 
left knee.  The left leg was firm and the edema was hardly 
pitting.  There was no pitting edema over the right lower 
extremity and there was no active skin disease on the right 
foot.  The examiner opined that the veteran's osteomyelitis 
was not a residual of rheumatic fever, but was secondary to 
diabetic foot syndrome.  

It is neither contended nor shown that the veteran's 
rheumatic fever has been active during the period of time 
related to the current claim.  As for residuals of rheumatic 
fever, the treatment records and the reports of a 1999 VA 
examination show that most if not all of the veteran's 
complaints have concerned his left lower extremity ulcers, 
which have variously been attributed to his chronic venous 
insufficiency, peripheral vascular disease, and diabetes 
mellitus, but not to his rheumatic fever.  

To support a rating higher than the current 20 percent 
protected rating, the record must show more than 2 major 
joints or groups of minor joints affected by limitation or 
motion objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Alternatively, a higher rating could be based on limitation 
of motion or ankylosis, favorable or unfavorable, that would 
support a rating higher than 20 percent for the affected 
joint under the diagnostic code(s) concerning limitation of 
motion or ankylosis of that joint.

Unfortunately, as detailed in the April 2004 supplemental 
statement of the case (SSOC), the veteran did not appear for 
VA examination scheduled in 2004.  The veteran has not 
contacted VA to provide information concerning why he did not 
report for the examination.  Pursuant to 38 C.F.R. 
§ 3.655(b), when a veteran fails to report for VA examination 
without good cause in connection with a claim for increase, 
the claim shall be denied.  The veteran was informed, 
however, in a January 2004 letter from the RO that if he did 
not report for the examination his claim would be rated based 
on the evidence or record.  Consequently, the Board will 
consider whether the evidence of record provides a basis upon 
which to assign a rating higher than the current, protected 
20 percent rating for residuals of rheumatic fever with 
arthritic manifestations.  

None of the treatment records, nor the 1999 report of VA 
examination, describe limitation of motion of any joint with 
the specificity needed for rating purposes.  Treatment 
records do refer to limitation of motion of the toes, without 
specificity; moreover, the records do not attribute this 
limitation of motion to the residuals of rheumatic fever.  
Consequently, the Board concludes that the evidence of record 
does not provide a basis upon which to assign a higher rating 
for residuals of rheumatic fever.

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.  



A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
that is necessary to substantiate the claim; that VA will 
seek to provide; and that the claimant is expected to 
provide.  In the present case, the Board finds that the VCAA 
notice requirements have been satisfied with respect to the 
veteran's claims as the RO sent him notice letters in October 
2001 and January 2004. 

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

With respect to the new and material evidence claims and 
reopening, the second sentence of 38 C.F.R. § 3.159(c) and 38 
C.F.R. § 3.159(c)(4)(iii) redefine the duty to assist in 
applications to reopen previously and finally denied claims, 
but were made effective as of the date of publication (August 
29, 2001) and apply only to applications to reopen a 
previously denied claim filed on or after August 29, 2001.  
As indicated above, in this matter, the new regulations do 
apply since the veteran's application was filed after August 
29, 2001.  Therefore, the Board will apply the current 
version of the regulation.  Pursuant to 38 C.F.R. § 3.159(c), 
there is a "duty to assist" a claimant attempting to reopen 
a finally decided claim.  This includes assisting the 
claimant in obtaining VA and non-VA records.  

With regard to records the Board notes that the RO has 
obtained VA and private treatment records for the veteran, 
pertaining to his new and material evidence claims and his 
increased rating claim.  With regard to a VA examination for 
the new and material evidence claims, pursuant to 38 C.F.R. 
§ 3.159(c)(4)(iii) a VA examination is not necessary since 
new and material evidence has not been presented.  With 
regard to the claim for an increased rating for rheumatic 
fever, the Board notes that the veteran underwent a VA 
examination in April 1999 and did not report for examination 
scheduled in 2004.  Thus, the Board finds that VA has 
satisfied the duty to assist the veteran in this matter.


ORDER

As new and material evidence has not been submitted to reopen 
the claim for entitlement to service connection for 
arteriosclerosis with normal arterial peripheral circulation, 
the veteran's appeal is denied.  

As new and material evidence has not been submitted to reopen 
the claim for entitlement to service connection for minimal 
varices, right leg with moderate insufficiency of left 
saphenous vein, the veteran's appeal is denied.  

New and material evidence has been submitted and the claim to 
reopen the claim for entitlement to service connection for 
residuals of cold injury is granted.

Service connection for chronic left leg ulcers as residuals 
of cold injury is granted.  

The veteran's claim for a rating in excess of 20 percent for 
residuals of rheumatic fever with arthritic manifestations is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


